DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 18, the limitation “transfer information associated with an output signal of the first electronic circuit” in lines 17-18 is not enabled. The specification does not disclose the information being transferred.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwajima et. al., U.S. Pat. Pub. 2007/0109719, hereafter Kuwajima.
Regarding claim 1, Kuwajima discloses (Figs 3-6) a method, comprising:
forming, on a substrate [51],[52], a first electrode [12], [21], [61] including a first conductive layer [61];
forming, on the substrate, a contact region [61] by exposing a portion of the first conductive layer [61];
forming a first dielectric layer [31] on the first electrode, the first dielectric layer including a first dielectric region (between [21] and [23]) and a second dielectric region (between the contact region [61] and the first dielectric region), the second dielectric region being contiguous to the first dielectric region and extends between the first dielectric region and the contact region;
forming a second electrode [23] including a second conductive layer [23] on the first dielectric layer [31] in the first dielectric region, a surface of the second dielectric region defining a surface path between the second conductive layer and the contact region (for the surface of the first dielectric layer [31]); and
forming a plurality of grooves (grooves as a result of the deposition of layer [31] in Fig. 4C) in the second dielectric region, the plurality of grooves increase a spatial extension of said surface path.
Regarding claim 2, Kuwajima further discloses (Figs 3-6) wherein said surface path (surface of dielectric layer [31]) between the second conductive layer [23] and the contact region [61]  includes a plurality of resistive electrical paths between the second conductive layer and the contact region,
wherein forming the plurality of grooves includes forming the plurality of grooves having a main surface direction of extension that forms an angle with a shortest resistive electrical path of said plurality of resistive paths (the plurality of resistive paths extend along the surface of dielectric layer  [31] in Fig. 6B, left to right, the grooves in layer [31] extend into the plane of Fig. 6B)
Regarding claim 10, Kuwajima discloses (Figs 3-6) a method, comprising:
forming a first electrode [12],[21],[61] on a substrate [52],[51], a portion of the first electrode being exposed in a contact region [61];
forming a second electrode [23] on the first electrode; and
forming a first dielectric layer [31] on the first electrode, the first dielectric layer including a first dielectric region (between [21] and [23] extending in a first direction (vertically) between the first electrode [21] and the second electrode [23], and a second dielectric region (between the contact region [61] and  [21] ) extending in a second direction (horizontally) between the first dielectric region and the contact region, the second direction being transverse to the first direction, the second dielectric region being contiguous to the first dielectric region (Fig. 6B),
wherein the second dielectric region has an undulating surface that defines a surface path between the first electrode and the contact region, the undulating surface including a plurality of grooves overlying the first electrode [21] (see Fig. 6B, the undulating surface of the layer [31] between [61] and [23]).
Regarding claim 11, Kuwajima further discloses wherein the surface path includes a plurality of surface resistive electrical paths between the second electrode and the contact region, and wherein a shortest resistive electrical path of the plurality of resistive electrical paths is within a range from 60 um to 1060 um (implicit in view of par. [0071] and Fig. 6B).
Regarding claim 12, Kuwajima further discloses (Fig. 6B) wherein the surface path between the second electrode [23] and the contact region [61] includes a plurality of resistive electrical paths between the second electrode [23] and the contact region [61], and the surface includes a plurality of grooves (in layer [31], see Fig.6B) having a respective main direction of surface extension that forms an angle with a shortest resistive electrical path of the plurality of resistive electrical paths (the plurality of resistive electrical paths lie horizontally along the surface of [31] between [61] and [23]. The grooves in layer [31] are roughly at perpendicular right angle to the plurality of paths).
Regarding claim 18, Kuwajima discloses (Figs 3-6) a method, comprising:
forming a capacitor, the forming the capacitor including:
forming, on a substrate [51],[52], a first electrode [12],[21], [61] including a first conductive layer[61]; 
forming, on the substrate, a contact region by exposing a portion of the first conductive layer [61]; forming a first dielectric layer [31] on the first electrode[12], [21], the first dielectric layer including a first dielectric region (between [21] and [23]) and a second dielectric region (between [23] and [61], the second dielectric region being contiguous to the first dielectric region and extends between the first dielectric region and the contact region;
 forming a second electrode [23] including a second conductive layer [23] on the first dielectric layer [31] in the first dielectric region, a surface of the second dielectric region defining a surface path ( horizontal) between the second conductive layer [23] and the contact region [61]; and forming a plurality of grooves in the second dielectric region, the plurality of grooves increase a spatial extension of said surface path; and electrically coupling the capacitor between a first electronic circuit and a second electronic circuit (input and output circuits in Figs 10A, 10B), the capacitor being configured to galvanically isolate the first and second electronic circuits and transfer information associated with an output signal of the first electronic circuit (this is the function of the circuit in Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et. al., U.S. Pat. Pub. 2007/0109719, hereafter Kuwajima, in view of McShane, U.S. Pat. 5,311,057, hereafter McShane.
Regarding claim 6, Kuwajima discloses everything as applied above. Kuwajima further discloses (Fig. 4C) wherein forming the first dielectric layer [31] comprises depositing the first dielectric layer.
Kuwajima fails to explicitly discloses wherein the material of said first dielectric layer is polyimide. However, McShane discloses (col.4, lines 15-21) wherein the material of said first dielectric layer is polyimide. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use polyimide as taught by Mcshane because McShane teaches (Col.4, lines 15-21) that this material may be used in capacitors for integrated circuits.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et. al., U.S. Pat. Pub. 2007/0109719, hereafter Kuwajima, in view of Horii et. al., U.S. Pat. Pub. 2011/0163452, hereafter Horii.
Regarding claim 7, Kuwajima discloses everything as applied above. Kuwajima fails to explicitly disclose further comprising:
forming a protective layer of an oxidation-resistant conductive material on and in contact with the first conductive layer.
However, Horii discloses (Fig. 6A) further comprising:
forming a protective layer (TiN cap) of an oxidation-resistant conductive material on and in contact with the first conductive layer (Ni layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a protective layer on the exposed portion of the first electrode as taught by Horii, because Horii teaches (par. [0164]) that such a modification protects the electrode from oxidation.
Regarding claim 8, Kuwajima discloses everything as applied above. Kuwajima fails to explicitly disclose further comprising:
forming a barrier layer of conductive material between the second conductive layer and the first dielectric layer, said barrier layer including a material that inhibits migration of conductive species from the second conductive layer to the first dielectric layer.
However, Horii discloses (Fig. 6A) further comprising:
forming a barrier layer (TiN, First Metal Film) of conductive material between the second conductive layer (second metal film)and the first dielectric layer (capacitor insulating film), said barrier layer including a material that inhibits migration of conductive species from the second conductive layer to the first dielectric layer (par. [0163] discloses that the barrier layer inhibits migration of oxygen, and also inhibits migration of nickel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a barrier layer as taught by Horii, because Horii teaches (par. [0163]) that such barrier layer improves quality and reliability of the capacitor.

Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et. al., U.S. Pat. Pub. 2007/0109719, hereafter Kuwajima, in view of Jung et. al., U.S. Pat. Pub. 2006/0197133, hereafter Jung.
Regarding claim 9, Kuwajima discloses everything as applied above. Kuwajima failsto explicitly disclose further comprising:
forming an electromagnetic shield layer of conductive material between the substrate and the first electrode; and
forming an electrical-decoupling layer of insulating material between the electromagnetic shield layer and the first electrode.
However, Jung discloses (Fig. 2) further comprising:
forming an electromagnetic shield layer [130] of conductive material (par. [0027]) between the substrate [110] and the first electrode [150]; and
forming an electrical-decoupling layer [140] of insulating material between the electromagnetic shield layer [130] and the first electrode [140].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a shield, as taught by Jung, in the device of Kuwajima, because Jung teaches (Fig. 6, par. [0042]) that such a modification decreases power loss.
Regarding claim 16, Kuwajima discloses everything as applied above. Kuwajima fails to explicitly 
 disclose: wherein the substrate includes a layer of insulating material having a thickness between 0.5 um and 2 um.
	However, Jung discloses (Fig. 2) wherein the substrate includes a layer of insulating material [120]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kawajima with the teachings of the substrate of Jung because of more conventional materials of Jung and for the reasons applied in the rejection of claim 9 above. The thickness between 0.5um and 2 um is also obvious over Kuwajima in view of Jung because calculations of thicknesses of insulating layers for a capacitor are routine in the art.
	Regarding claim 17, Kuwajima discloses everything as applied above. Kuwajima fails to explicitly 
 disclose: wherein the substrate includes a high-resistivity material layer and a field plate oxide layer on the high-resistivity material layer, wherein the high- resistivity material layer has an electrical resistivity greater than 1000 Ohm cm.
	However, Jung discloses (Fig. 2) wherein the substrate includes a high-resistivity material layer [110] (p.2, table I) and a field plate oxide layer [120] on the high-resistivity material layer.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kuwajima with the teachings of Jung for the reasons applied in the rejection of claim 9 above. The use of known High-resistivity substrate (with resistivity >1kOhm cm), while not explicitly disclosed by Jung, further decreases power loss.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et. al., U.S. Pat. Pub. 2007/0109719, hereafter Kuwajima, in view of Tuncer et. al., U.S. Pat. Pub. 2019/0019776, hereafter Tuncer.
Regarding claim 19, Kuwajima discloses everything as applied above. Kuwajima fails to explicitly disclose: wherein the first electronic circuit and the second electronic circuit are integrated on respective dies and housed in a same package.
However, Tuncer discloses (Fig. 2): wherein the first electronic circuit and the second electronic circuit are integrated on respective dies [201], [202] and housed in a same package [200].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the device of Kuwajima in the package of Tuncer, because Tuncer teaches (par. [0002]-[0004]) that such packaging increases device reliability. 
Regarding claim 20, Kuwajima in view of Tuncer discloses everything as applied above, Tuncer further discloses (Fig. 2) wherein the capacitor [204] is integrated on the same die as the second electronic circuit [202].

Allowable Subject Matter
Claim 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 13, the prior art of record does not disclose ore make obvious the limitations of these claims(the claims are identical)
Claims 4-5 and 14-15 would be allowable as claims dependent on claims 3 and 13, respectively, and containing all limitations of said claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817